FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM OSMIN SERRANO                            No. 10-71937
GUILLEN,
                                                 Agency No. A088-451-711
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted March 8, 2011

Before:        FARRIS, LEAVY and BYBEE, Circuit Judges.

       William Osmin Serrano Guillen, a native and citizen of Honduras, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and protection under the Convention Against Torture (CAT). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part

the petition for review.

      Because Guillen’s opening brief has not “specifically and distinctly argued

and raised” challenges to the untimeliness of his asylum application and the denial

of CAT relief, he has waived those claims. Arpin v. Santa Clara Valley Transp.

Agency, 261 F.3d 912, 919 (9th Cir. 2001); Castro-Perez v. Gonzales, 409 F.3d

1069, 1072 (9th Cir. 2005).

      Substantial evidence supports the Board’s denial of withholding of removal

because Guillen failed to show his alleged persecutors threatened him on account

of a protected ground. His fear of future persecution based on an actual or imputed

anti-gang or anti-crime opinion is not on account of the protected ground of either

membership in a particular social group or political opinion. Ramos Barrios v.

Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d

738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”) We decline to address Guillen’s

unexhausted contention that gang members targeted him for persecution on

account of his membership in a family social group. Ontiveros-Lopez v. INS,




                                           2                                    10-71937
213 F.3d 1121, 1124 (9th Cir. 2000) (declining to consider a claim that Board did

not have first opportunity to consider).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                10-71937